SHABAZZ V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-155-CR





YUSOF A. SHABAZZ	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

In a single point on appeal, appellant contends that the evidence is legally insufficient to support the trial court’s deadly weapon finding.  Appellant pled guilty and signed a judicial confession stating that he had committed “each and every allegation [the indictment] contains,” which alleged that appellant used or exhibited a deadly weapon in committing the offense.  At the plea hearing, appellant answered “True” when asked whether he used or exhibited a deadly weapon.  We hold that this evidence is sufficient to support the deadly weapon finding.  
See Keller v. State
, 125 S.W.3d 600, 605 (Tex. App.—Houston [1st Dist.] 2003), 
pet. dism’d, improvidently granted,
 146 S.W.3d 677 (Tex. Crim. App. 2004), 
cert. denied
, 125 S. Ct. 1603 (2005); 
Hunt v. State
, 967 S.W.2d 917, 919 (Tex. App.—Beaumont 1998, no pet.); 
Rankin v. State
, No. 02-98-00382-CR, slip op. at 5 (Tex. App.—Fort Worth Mar. 7, 2002, pet. ref’d) (op. on remand) (not designated for publication).  We overrule appellant’s sole point and affirm the trial court’s judgment.



PER CURIAM



PANEL F:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  June 9, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.